Citation Nr: 0525034	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than January 10, 
2003, for the award of service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  His awards and decorations include the Korean 
Service Medal with three Bronze Service Stars, and the Combat 
Infantryman Badge (CIB), among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
filed on January 10, 2003, and the first diagnosis of PTSD is 
contained in a report from a private psychiatric examination 
completed in March 2003. 

2.  In December 2003, the RO granted service connection and 
assigned a 70 percent rating for PTSD, effective January 10, 
2003, the date of the veteran's claim.

3.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980.

4.  There is no allegation or evidence of any communication 
filed with the RO prior to January 10, 2003 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA compensation benefits based on PTSD.


CONCLUSION OF LAW

The claim for an effective date prior to January 10, 2003, 
for the grant of service connection for PTSD is without legal 
merit.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.114(a), 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a December 2003, rating action, the RO awarded the veteran 
service connection for PTSD, effective from January 10, 2003.  
A timely notice of disagreement (NOD) to the effective date 
was received, and this appeal ensued.  

In Huston v. Principi, 17 Vet.App. 195 (2003), United States 
Court of Appeals for Veterans Claims found that VA failed to 
meet the requirements of 38 U.S.C.A. § 5103(a) in neglecting 
to provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is required only upon receipt 
of a complete or substantially complete application, and, as 
in the situation described above, a new issue raised in an 
NOD is not generally considered an application for benefits, 
section 5103(a) notice is not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2004).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Law and Regulations 

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2004).

The controlling legal criteria provide that the effective 
date of an award of service connection shall be the date the 
claim is received, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

Section 5110(g) of title 38, United States Code, also 
authorizes an exception to the above rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . . shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  The statute does permit retroactive payments for up 
to one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier, where authorized by law.

The provisions of 38 C.F.R. § 3.114 (Change of law or VA 
issue) apply both to original and reopened claims.  
Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a) (2004).

That regulation further states that a claimant may not 
receive retroactive payment based on a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, effective 
from April 11, 1980, was a liberalizing VA issuance for 
purposes of 38 C.F.R. 3.114(a).  The General Counsel opinion 
also held that an effective date prior to the date of claim 
could not be assigned under section 3.114(a) unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97 (July 16, 1997).

Factual Background

The basic facts in this case are not in dispute.  The veteran 
filed an original claim for service connection for PTSD on 
January 10, 2003.  He does not allege that he filed a claim 
for service connection between his October 1953 release from 
active duty and January 10, 2003.  

In support of the veteran's claim is a May 2003 response from 
the National Personnel Records Center (NPRC) that service 
medical records were not available and presumably had been 
destroyed in a 1973 fire at the NPRC.  The veteran's DD 214, 
however, reflects the veteran is in receipt of the CIB, which 
constitutes evidence of combat. 

Additional evidence includes a private medical opinion dated 
in March 2003.  The examiner noted the veteran was a recent 
patient and had been diagnosed with PTSD.  This report is the 
first competent medical evidence of PTSD, or any other 
acquired psychiatric disorder.

By rating action in December 2003, service connection was 
established for PTSD, rated as 70 percent disabling, 
effective from January 10, 2003, the date of receipt of 
claim.  

The veteran contends that an effective date earlier than the 
date of claim is warranted based on 38 U.S.C.A. § 5110(g).  
He asserted that VA added the Diagnostic Code for PTSD on 
April 11, 1980, a liberalizing issuance.  Further, he 
asserted that his symptoms started after his return from 
Korea, and therefore he satisfied the requirements of 38 
U.S.C.A. § 5110(g).  He also cited to McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997), Viglas 
v. Brown, 7 Vet. App. 1 (1994), and Thomas v. Principi, No. 
99-1988 (2001), as authority for entitlement to an effective 
date prior to the date that he had filed his claim.  
Moreover, he referred to the Thomas case as standing for the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.

Analysis

A careful review of the record reveals the veteran did not 
file a claim for service connection at separation from 
service or within the first post-service year.  There is no 
communication from the veteran filed with the RO prior to 
January 10, 2003 that may reasonably be construed as an 
indication he was seeking service connection for PTSD.  

An argument has been advanced by the veteran that entitlement 
to an earlier effective date is warranted under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.114, discussed above.  However, 
because the record does not reveal a confirmed diagnosis of 
PTSD until March 2003, it is clear that all eligibility 
criteria for a grant of service connection for PTSD were not 
met on April 11, 1980.  Also as stated previously, it was not 
until 2003, well after the addition of PTSD to the Rating 
Schedule became effective, that the veteran raised the issue 
of entitlement to service connection for PTSD in 
correspondence with VA.

The veteran has also cited to the Thomas case to support the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.  However, the Thomas case, while 
addressing an earlier effective date for service connection 
for PSTD and the application of 38 U.S.C.A. § 5110(g), 38 
C.F.R. § 3.114(a), and VAOPGCPREC 26-97, is a memorandum 
decision from the Court and has no precedential, or binding, 
authority.  Moreover, the Courts have long upheld VA's 
position that proof of a present disability is required for 
there to be a valid service connection claim.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  However, in making this determination, the 
Board is not resting this decision upon the mere fact the 
veteran lacked a PTSD diagnosis until 2003.  Indeed, this 
case reveals no evidence of treatment for a psychiatric 
disorder until the receipt of the private psychiatric report 
in March 2003, which post-dates the effective date assigned 
by the RO.

As the record is silent until January 2003 with respect to 
receipt of a claim for service connection for PTSD or receipt 
of evidence of treatment therefore, the Board finds that it 
would not be reasonable to conclude that "all eligibility 
criteria" for service connection for PTSD were met on April 
11, 1980, or at any time prior to January 10, 2003.  
Accordingly, pursuant to the governing legal authority, the 
earliest date that may be assigned for service connection for 
this disorder is the date the veteran filed his claim, 
January 10, 2003, more than one year after his separation 
from service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2004).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.


ORDER

An effective date prior to January 10, 2003, for the grant of 
service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


